Title: To James Madison from William Tatham, 6 October 1812 (Abstract)
From: Tatham, William
To: Madison, James


6 October 1812, Washington. Expresses his concern that “the Administration is exposed to considerable danger of being suddenly siezed by the enemy, without any efficient, and reasonably practical, means having been hitherto thought of as a precaution for their information and safety.” Believes that “this danger is threatened from the following considerations: 1st. there are many disaffected persons among our Citizens; 2dly. the similarity of manners, habits, and language of the parties admits of so little discrimination that spies may be in the midst of our Councils without discovery. 3dly. British gold has long been known to be an Engine employed on base minds; and they do not spare it when it is likely to turn to good account; 4thly. the Wood-land & thinly settled condition of our country is favorable to partisan enterprize; and, 5thly, the navigable waters of the Chesapeak permit an Enemy’s fleet to approach undiscovered, within the ‘striking distance’ of our Nights expedition.” Has invented “a nocturnal tellegraph, or beacon,” to prevent “any such disaster,” a sketch of which is enclosed; the invention is explained “by a reference which is hereunto annexed.” Believes that each station would cost five dollars. Estimates that the sixty-six miles from the president’s house to the mouth of the Potomac could be covered with thirty stations at a cost of $150, and “a line of twelve miles would apprise Norfolk when a fleet entered the Capes, if that addition was deemed advisable.” Offers to survey and make arrangements “to carry this design into immediate effect; or to superintend a similar duty at any other post or posts along our maritime frontier.”
